369 U.S. 795 (1962)
I. L. F. Y. CO.
v.
TEMPORARY STATE HOUSING RENT COMMISSION ET AL.
No. 569.
Supreme Court of United States.
Decided May 21, 1962.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Robert S. Fougner for appellant.
Harold Zucker, Robert E. Herman and Edward V. Alfieri for the State Rent Commission, appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.